DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 2/18/20, 2/24/20 and 10/14/20 are considered by examiner.

                                                       Election/Restrictions
3.	Applicant’s election without traverse of Species 1, claims 1-13, in the reply filed on 12/29/21 is acknowledged.

					  Drawings
4.	The drawings are objected to because in Fig. 3, two different elements (e.g., the selection circuit and the shunt regulator) are labeled with the same number 350.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Specification
5.	The disclosure is objected to because of the following informalities: “a selection circuit” in para. [0040], and “a shunt regulator” in para. [0042] are referenced with the same number 350.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enjalbert et al. (U.S. Pat. No. 9,529,374, hereinafter “Enjalbert”).
Regarding claim 1, Enjalbert (e.g., Fig. 2) shows an apparatus comprising: an amplifier (OA1) to compare a reference voltage (Vref) to a feedback voltage (Vfb) and to output a .

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Enjalbert in view of Liao et al. (U.S. Paub. No. 2009/0315531, hereinafter “Liao”).
Regarding claim 13, Enjalbert shows an apparatus comprising all the claimed subject as discussed above in section 8, further including wherein the first loop circuit (206, 240, 244) is formed of one or more transistors (T1) of a first size and the second loop circuit (208, 244) is formed of one or more transistors (T2) of a second size, except for the second size being greater than the first size.
	However, Liao discloses an electronic circuit (e.g., Fig. 5), in which the size of the second transistor (53) is greater than that of the first transistor (51) (“the size of the PMOS transistor 53 is N times the size of the PMOS transistor 51” (para. [0032])).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the size of the second transistor being greater than that of the first transistor as taught in Liao into the apparatus of Enjalbert for the purpose of enhancing the power efficiency of the circuit via “which can operate under low supply voltage, can provide reference voltages with large swing, and has less power consumption and high operation speed” (Liao, para. [0009]).

Allowable Subject Matter
11.	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	None of prior art of record taken alone or in combination shows further comprising a selection circuit to receive the first feedback voltage and the second feedback voltage and provide a selected one of the first feedback voltage and the second feedback voltage to the amplifier in response to a feedback control signal as recited in claims 2-11;  or wherein the amplifier comprises a first transconductor, the apparatus further comprising a second transconductor to receive a bias voltage and output a saturation prevention signal to an output  as recited in claim 12.

				Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am - 5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838